ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Fluor Corporation                           )      ASBCA No. 59292
                                            )
Under Contract No. DACA78-04-D-0004         )

APPEARANCES FOR THE APPELLANT:                     James A. Hughes, Esq.
                                                    VP & General Counsel
                                                   Donald M. Y enovkian II, Esq.
                                                    Senior Counsel

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Kara M. Klaas, Esq.
                                                   Arthur M. Taylor, Esq.
                                                    Trial Attorneys
                                                    Defense Contract Management Agency
                                                    Manassas, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 29 July 2014



                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59292, Appeal of Fluor Corporation,
rendered in conformance with the Board's Charter.

       Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals